Citation Nr: 1200987	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for polysubstance abuse.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a cerebral stroke and residuals.

4. Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In a November 2008 rating decision, the RO denied the Veteran's claim for a right leg disability. The RO denied the remaining claims in an earlier, January 2007, rating decision.

In August 2011, the Veteran, accompanied by his authorized representative, appeared at a videoconference hearing held before the below-signed Acting Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for polysubstance abuse is herein dismissed. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC to ensure compliance with applicable law.


FINDINGS OF FACT

1. The August 2011 hearing was conducted after this appeal was certified to the Board, but prior to the promulgation of a decision.

2. The Veteran requested on the record at the hearing that his appeal as to entitlement to service connection for polysubstance abuse be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for polysubstance abuse have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative. Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  

The RO issued a January 2007 rating decision that, in pertinent part, denied the Veteran's claim for service connection for polysubstance abuse.  The Veteran disagreed with that denial and subsequently perfected his appeal. 

The Veteran testified at a hearing before the below-signed in August 2011.  He stated on the record at that hearing that he wished to withdraw his claim for service connection for polysubstance abuse.  The Board finds that the Veteran has properly withdrawn this matter.  Due to the withdrawal of the claim for service connection for polysubstance abuse, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.


ORDER

The appeal of entitlement to service connection for polysubstance abuse is dismissed.


REMAND

The claims file reflects that additional development is necessary in regard to the Veteran's remaining claims for service connection.  Specifically, the duty to assist has not been met by VA.  The RO/AMC must further attempt to obtain the Veteran's service treatment records, records of post-service medical treatment, and records from the Social Security Administration (SSA).  The claims file also indicates that VA examinations are warranted.

The Veteran has stated that he was treated at Camp Pendleton Base Hospital for a right leg injury while he was on active duty.  The claims file reflects that inquiries were made to the National Personnel Records Center (NPRC) for the Veteran's service treatment records and that the RO issued a November 2006 formal finding on the unavailability of those records.  However, base hospital records are maintained separately from service treatment records and, in accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record.  

The RO/AMC must submit additional inquiries to the appropriate record repositories to determine whether or not any records of treatment are available from Camp Pendleton.  Further, although the RO sent the Veteran a November 2006 letter advising him that his records could not be located, there is no indication that the RO advised him of the alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with notice pursuant to Dixon while making additional inquiries for his in-service hospital treatment records.

The claims file reflects that the Veteran was diagnosed with hypertension in 2004 by VA, but VA treatment records dated prior to June 2005 appear piecemeal and do not reflect such a diagnosis.  The RO/AMC must ensure that complete VA treatment records are associated with the claims file - to specifically include all records generated prior to June 2005. As the file is being remanded for additional development, the RO/AMC must also associate any newly generated (after January 26, 2011) records.

The claims file also contains records of treatment from Schwab Rehabilitation Center dated through October 26, 2005, but VA treatment records associated with the claims file reflect that the Veteran received additional care from Schwab after that date.  VA treatment notes also state that the Veteran received initial stroke treatment at Mt. Sinai Hospital prior to his transfer to the University of Chicago Hospital, but the claims file does not contain any records from Mt. Sinai.  While this case is in remand status, the RO/AMC must take appropriate steps to assist the Veteran in obtaining outstanding private treatment records. 

VA also has a duty to obtain Social Security Administration (SSA) records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999).  The Veteran testified in August 2011 that he was in receipt of SSA disability benefits for stroke residuals. As no SSA records appear within the claims file, the RO/AMC must make an attempt to obtain the pertinent records from SSA. Id; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends that he injured his right leg in service and has experienced right leg pain since the injury.  As the Veteran and his mother contend that he experienced an in-service injury, VA records reflect treatment for right leg pain, and the Veteran is competent to report his symptoms, an examination is warranted. 

The record also reflects that the Veteran experienced headache within one (1) year of discharge from service and he contends those headaches were early manifestations of hypertension, which he further contends is etiologically related to his stroke.  The claims file shows that the Veteran has experienced a stroke and has been diagnosed with hypertension.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the Veteran contends that his current cardiac disabilities may be associated with symptoms he experienced shortly after his military service, an examination also is warranted in regard to his claims for service connection for stroke and hypertension.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment (to specifically include, but not limited to, all available records dated prior to June 2005 and any records generated after January 26, 2011) and associate them with the record. 

2. Inquire if the Veteran has received any additional private medical treatment.  Provide him with authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records generated after October 26, 2005 from Schwab Rehabilitation Center and any records from Mt. Sinai Hospital.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any private medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

3. Attempt to locate any available base hospital treatment records for the Veteran's term of active duty service. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO must submit inquiry to all appropriate record depositories, including the base hospital at Camp Pendleton.  If no additional records can be located, the RO must make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his records and advise him of the alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").

4. Take appropriate steps to obtain from the SSA a copy of the decision, and the evidence relied on in its decision, to award the Veteran disability benefits.  If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

5. Subsequent to the above development, the RO/AMC shall afford the Veteran an opportunity to attend an appropriate VA examination to ascertain the nature, extent, and etiology of any right leg disability.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate. 

The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed right leg disability is related to any event, incident, or symptoms noted during service. 

The examiner should specifically comment on the Veteran's testimony concerning his injury by stone, branch or debris during a training exercise in service and reports of pain since that time. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

6. Subsequent to the above development, the RO/AMC shall afford the Veteran an opportunity to attend an appropriate VA examination to ascertain the nature, extent, and etiology of any hypertension and stroke disability.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate. 

The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed hypertension and stroke are related to any event, incident, or symptoms noted during service. 

The examiner should specifically address whether the Veteran's report of headaches during service was an early manifestation of the hypertension.

The examiner should further offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed stroke was caused or aggravated by the hypertension.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

7. After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. Seesel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


